Exhibit 10.4

INTERCOMPANY SUBORDINATION AGREEMENT

This INTERCOMPANY SUBORDINATION AGREEMENT, dated as of March 28, 2012 (as may be
amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Agreement”, is entered into by and among COVANTA ENERGY CORPORATION,
a Delaware corporation (the “Company”), COVANTA HOLDING CORPORATION, a Delaware
corporation (“Holding”), CERTAIN SUBSIDIARIES OF COMPANY, as Guarantor
Subsidiaries under and as defined in the Credit Agreement (defined below)
(collectively, the “Guarantor Subsidiaries,” and together with the Company and
Holding, the “Covanta Parties”), CERTAIN OTHER SUBSIDIARIES OF COMPANY as
Non-Guarantor Subsidiaries under and as defined in the Credit Agreement (defined
below) (collectively, the “Non-Guarantor Subsidiaries”) and BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the benefit of the Secured Parties (as such term is defined in the Credit
Agreement defined below).

RECITALS:

WHEREAS, each capitalized term used but not otherwise defined herein shall have
the meaning assigned to such term in the Credit and Guaranty Agreement dated as
of the date hereof (as the same may hereafter be amended, restated,
supplemented, replaced or otherwise modified from time to time, the “Credit
Agreement”) by and among the Company, Holding and certain of the other Covanta
Parties, the Lenders from time to time party thereto, the Administrative Agent
and certain other parties thereto;

WHEREAS, pursuant to the Credit Agreement, the Permitted Hedge Agreements and
the Permitted Cash Management Agreements, the Company and certain other Covanta
Parties shall owe the Obligations to the Secured Parties;

WHEREAS, certain of the Covanta Parties are or may become indebted to each other
and Non-Guarantor Subsidiaries pursuant to the Intercompany Master Note
identified on Exhibit A hereto (the Indebtedness of each of the Covanta Parties
to any other Covanta Party or any Non-Guarantor Subsidiary, now existing or
hereafter incurred (whether created directly or acquired by assignment or
otherwise), and interest and premiums, if any, thereon and other amounts payable
in respect thereof are hereinafter collectively referred to as the “Intercompany
Indebtedness”); and

WHEREAS, the obligations of the Secured Parties under the Credit Agreement, the
Permitted Hedge Agreements and the Permitted Cash Management Agreements are
subject to the condition, among others, that the Intercompany Indebtedness be
subordinated to the Senior Indebtedness (as defined below) in the manner set
forth herein.

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:

1. Subordination of Liabilities. Each Covanta Party, for itself, its successors
and assigns, covenants and agrees, and each holder of Intercompany Indebtedness
by its acceptance thereof likewise covenants and agrees, that the payment of the
principal of, and interest on, and all other amounts owing in respect of,
Intercompany Indebtedness is hereby



--------------------------------------------------------------------------------

expressly subordinated, to the extent and in the manner hereinafter set forth,
to the indefeasible payment in full in cash or discharge in full of Senior
Indebtedness in cash and cash collateralization of any outstanding letters of
credit thereunder. The subordination provisions set forth herein shall
constitute a continuing offer to all persons who, in reliance upon such
provisions, become holders of, or continue to hold, Senior Indebtedness, and
such provisions are made for the benefit of the holders of Senior Indebtedness,
and such holders are hereby made obligees hereunder to the same extent as if
their names were written herein as such, and they and/or each of them may
proceed to enforce such provisions.

“Senior Indebtedness” means, at any time, the Obligations as such term is
defined in the Credit Agreement, but excluding indemnification and other
contingent obligations (other than contingent reimbursement obligations in
respect of amounts that may be drawn under outstanding letters of credit) in
respect of which no assertion of liability and no claim or demand for payment
has been made (and, in the case of indemnification obligations, no notice for
indemnification has been issued by the indemnitee) at such time.

2. Covanta Parties Not to Make Payments with Respect to Intercompany
Indebtedness in Certain Circumstances. (a) Upon the maturity of any Senior
Indebtedness (including interest thereon or fees or any other amounts owing in
respect thereof), whether at stated maturity, by acceleration or otherwise, all
principal thereof and premium, if any, and interest thereon or fees or any other
amounts owing in respect thereof, in each case to the extent due and owing at
such time, shall first be paid in full in cash or discharged in full, or such
payment duly provided for in cash or in a manner satisfactory to the holder or
holders of such Senior Indebtedness, including cash collateralization of any
outstanding letters of credit thereunder, before any payment is made on account
of the principal of (including installments thereof), or interest on, or any
amount otherwise owing in respect of, Intercompany Indebtedness. Each holder of
Intercompany Indebtedness hereby agrees that, so long as an Event of Default has
occurred and is continuing, no amounts owing in respect of Intercompany
Indebtedness shall be made, asked, demanded, sued for, or otherwise taken,
accepted or received (it being understood that such actions may be taken prior
to the maturity of any Senior Indebtedness (whether at stated maturity, by
acceleration or otherwise) so long as no Event of Default has occurred and is
continuing).

(b) In the event that notwithstanding the provisions of the preceding
subsection (a) of this Section 2, any Covanta Party shall make any payment on
account of the principal of, or interest on, or amounts otherwise owing in
respect of, Intercompany Indebtedness at a time when payment is not permitted by
said subsection (a), such payment shall be held by the holder of such
Intercompany Indebtedness, in trust for the benefit of, and shall be paid
forthwith over and delivered to, the holders of Senior Indebtedness or their
representative or representatives under the agreements pursuant to which Senior
Indebtedness may have been issued, as their respective interests may appear, for
application pro rata to the payment of all Senior Indebtedness remaining unpaid
to the extent necessary to pay all Senior Indebtedness in full in cash and cash
collateralize any outstanding letters of credit thereunder in accordance with
the terms of such Senior Indebtedness, after giving effect to any concurrent
payment or distribution to or for the holders of Senior Indebtedness. Without in
any way modifying the subordination provisions set forth herein or affecting the
subordination effected hereby, the

 

2



--------------------------------------------------------------------------------

relevant Covanta Party shall give holders of Intercompany Indebtedness prompt
written notice of any maturity of Senior Indebtedness after which such Senior
Indebtedness remains unsatisfied.

3. Intercompany Indebtedness Subordinated to Prior Payment of all Senior
Indebtedness on Dissolution, Liquidation or Reorganization of any Covanta Party.
Upon any distribution of assets of any Covanta Party that constitute Collateral
upon any dissolution, winding up, liquidation or reorganization of such Covanta
Party (whether in bankruptcy, insolvency or receivership proceedings or upon an
assignment for the benefit of creditors or otherwise):

(a) the holders of all Senior Indebtedness shall first be entitled to receive
payment in full in cash or in a manner satisfactory to the holder or holders of
such Senior Indebtedness of the principal thereof, premium, if any, and interest
(including, without limitation, all interest accruing after the commencement of
any bankruptcy, insolvency, receivership or similar proceeding at the rate
provided in the governing documentation whether or not such interest is an
allowed claim in such proceeding) and all other amounts due thereon before the
holders of Intercompany Indebtedness is entitled to receive any payment on
account of the principal of or interest on or any other amount owing in respect
of Intercompany Indebtedness;

(b) any payment or distribution of assets of such Covanta Party of any kind or
character that constitute Collateral, whether in cash, property or securities,
to which holders of Intercompany Indebtedness would be entitled except for the
subordination provisions set forth herein, shall be paid by the liquidating
trustee or agent or other person making such payment or distribution, whether a
trustee or agent, directly to the holders of Senior Indebtedness or their
representative or representatives under the agreements pursuant to which Senior
Indebtedness may have been issued, to the extent necessary to make payment in
full of all Senior Indebtedness remaining unpaid, after giving effect to any
concurrent payment or distribution to the holders of such Senior Indebtedness;
and

(c) in the event that, notwithstanding the foregoing provisions of this
Section 3, any payment or distribution of assets of such Covanta Party of any
kind or character that constitute Collateral, whether in cash, property or
securities, shall be received by holders of Intercompany Indebtedness on account
of principal of, or interest or other amounts due on, Intercompany Indebtedness
before all Senior Indebtedness is paid in full in cash or in a manner
satisfactory to the holder or holders of such Senior Indebtedness or otherwise
discharged in full, or effective provisions made for its payment, such payment
or distribution shall be received and held in trust for and shall be paid over
to the holders of Senior Indebtedness remaining unpaid or unprovided for or
their representative or representatives under the agreements pursuant to which
Senior Indebtedness may have been issued, for application to the payment of such
Senior Indebtedness until all such Senior Indebtedness shall have been paid in
full in cash or in a manner satisfactory to the holder or holders of such Senior
Indebtedness or otherwise discharged in full, after giving effect to any
concurrent payment or distribution to the holders of such Senior Indebtedness.

 

3



--------------------------------------------------------------------------------

Without in any way modifying the subordination provisions set forth herein or
affecting the subordination effected hereby, such Covanta Party shall give
prompt written notice to holders of Intercompany Indebtedness of any
dissolution, winding up, liquidation or reorganization of such Covanta Party
(whether in bankruptcy, insolvency or receivership proceedings or upon an
assignment for the benefit of creditors or otherwise).

4. Furtherance of Subordination. If any proceeding referred to in Section 3
above is commenced by or against any Covanta Party:

(a) the Administrative Agent, acting on behalf of each holder of Senior
Indebtedness, is hereby irrevocably authorized and empowered (in its own name or
in the name of the holders of Intercompany Indebtedness or otherwise), but shall
have no obligation, to demand, sue for, collect and receive every payment or
distribution referred to in Section 3(b) and give acquittance therefor and to
file claims and proofs of claim and take such other action (including, without
limitation, voting the claims arising under Intercompany Indebtedness or
enforcing any security interest or other lien securing payment of Intercompany
Indebtedness) as it may deem necessary or advisable for the exercise or
enforcement of or causing enforcement of any of the rights or interests of the
holders of Senior Indebtedness hereunder;

(b) each holder of Intercompany Indebtedness shall duly and promptly take such
action as the Administrative Agent may request (i) to collect Intercompany
Indebtedness for the account of the holders of Senior Indebtedness and to file
appropriate claims or proofs of claim in respect of Intercompany Indebtedness,
(ii) to execute and deliver to the Administrative Agent such powers of attorney,
assignments or other instruments as the Administrative Agent may request in
order to enable the Administrative Agent to enforce any and all claims with
respect to, and any security interests and other liens securing payment of,
Intercompany Indebtedness, and (iii) to collect and receive any and all payments
or distributions that may be payable or deliverable upon or with respect to
Intercompany Indebtedness; and

(c) The holders of Senior Indebtedness are hereby authorized to demand specific
performance of this Agreement, whether or not such Covanta Party shall have
complied with any of the provisions hereof applicable to it, at any time when
the holders of Intercompany Indebtedness shall have failed to comply with any of
the provisions of this Agreement applicable to it. Each holder of Intercompany
Indebtedness hereby irrevocably waives any defense based on the adequacy of a
remedy at law that might be asserted as a bar to such remedy of specific
performance.

5. Subrogation. Subject to the prior payment or discharge in cash in full of all
Senior Indebtedness, holders of Intercompany Indebtedness shall be subrogated to
the rights of the holders of Senior Indebtedness to receive payments or
distributions of assets of any Covanta Party applicable to Senior Indebtedness
until all amounts owing in respect of Intercompany Indebtedness shall be paid or
discharged in full, and for the purpose of such subrogation no payments or
distributions to the holders of Senior Indebtedness by or on behalf of such
Covanta Party or by or on behalf of holders of Intercompany Indebtedness by
virtue of the subordination provisions set forth herein that otherwise would
have been made to the holders of

 

4



--------------------------------------------------------------------------------

Intercompany Indebtedness, shall be deemed to be payment by such Covanta Party
to or on account of Intercompany Indebtedness, it being understood that the
subordination provisions set forth herein are and are intended solely for the
purpose of defining the relative rights of the holders of Intercompany
Indebtedness, on the one hand, and the holders of Senior Indebtedness, on the
other hand.

6. Obligation of the Covanta Parties Unconditional. Nothing contained in the
subordination provisions set forth herein or in the documents evidencing
Intercompany Indebtedness is intended to or shall impair, as between any Covanta
Party and the holders of Intercompany Indebtedness, the obligation of such
Covanta Party, which is absolute and unconditional, to pay to the holders of
Intercompany Indebtedness the principal of and interest on Intercompany
Indebtedness as and when the same shall become due and payable in accordance
with its terms, or is intended to or shall affect the relative rights of the
holders of Intercompany Indebtedness and creditors of such Covanta Party other
than the holders of Senior Indebtedness, nor shall anything herein or therein
prevent the holders of Intercompany Indebtedness from exercising all remedies
otherwise permitted by applicable law, subject to the rights, if any, under the
subordination provisions set forth herein of the holders of Senior Indebtedness
in respect of cash, property, or securities of such Covanta Party received upon
the exercise of any such remedy. Upon any distribution of assets of such Covanta
Party referred to herein, the holders of Intercompany Indebtedness shall be
entitled to rely upon any order or decree made by any court of competent
jurisdiction in which such dissolution, winding up, liquidation or
reorganization proceedings are pending, or a certificate of the liquidating
trustee or agent or other person making any distribution to the holders of
Intercompany Indebtedness, for the purpose of ascertaining the persons entitled
to participate in such distribution, the holders of Senior Indebtedness and
other indebtedness of such Covanta Party, the amount thereof or payable thereon,
the amount or amounts paid or distributed thereon and all other facts pertinent
thereto or hereto.

7. Subordination Rights Not Impaired by Acts or Omissions of any Covanta Party
or Holders of Senior Indebtedness. No rights of any present or future holders of
any Senior Indebtedness to enforce subordination as herein provided shall at any
time in any way be prejudiced or impaired by an act or failure to act on the
part of any Covanta Party or by any act or failure to act in good faith by any
such holder, or by any noncompliance by such Covanta Party with the terms and
provisions of Intercompany Indebtedness, regardless of any knowledge thereof
which any such holder may have or be otherwise charged with. The holders of
Senior Indebtedness may, without in any way affecting the obligations of the
holders of Intercompany Indebtedness with respect thereto, at any time or from
time to time and in their absolute discretion, change the manner, place or terms
of payment of, change or extend the time of payment of, or renew or alter, any
Senior Indebtedness, or amend, modify or supplement any agreement or instrument
governing or evidencing such Senior Indebtedness or any other document referred
to therein, or exercise or refrain from exercising any other of their rights
under Senior Indebtedness including, without limitation, the waiver of a default
thereunder and the release of any collateral securing such Senior Indebtedness,
all without notice to or consent from the holders of Intercompany Indebtedness.

8. Additional Subsidiaries. Upon execution and delivery after the date hereof by
any (x) Guarantor Subsidiary of a counterpart signature page hereto, such
Guarantor

 

5



--------------------------------------------------------------------------------

Subsidiary shall become a “Covanta Party” hereunder or (y) Non-Guarantor
Subsidiary of a counterpart signature page hereto, such Non-Guarantor Subsidiary
shall become a “Non- Guarantor Subsidiary” hereunder, in each case with the same
force and effect as if originally named as a Covanta Party or Non-Guarantor
Subsidiary (as applicable) hereunder. The rights and obligations of each Covanta
Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Covanta Party as a party to this Agreement.

9. Continuing Force and Effect. This Agreement shall continue in force for so
long as any portion of Senior Indebtedness remains unpaid and any Commitments
under the Credit Agreement remain outstanding, it being contemplated that this
Agreement be of a continuing nature.

10. Modification, Amendments or Waivers. Any and all agreements amending or
changing any provision of this Agreement or the rights of the holders of Senior
Indebtedness hereunder, and any and all waivers or consents hereunder, shall be
made only by written agreement, waiver or consent signed by the Covanta Parties
and the Administrative Agent, acting on behalf of the holders of Senior
Indebtedness.

11. Severability. The provisions of this Agreement are intended to be severable.
If any provision of this Agreement shall be held invalid or unenforceable in
whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

12. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

13. Successors and Assigns. This Agreement shall inure to the benefit of the
Secured Parties and their respective successors and assigns, as permitted in the
Credit Agreement, and the obligations of the Covanta Parties and the
Non-Guarantor Subsidiaries shall be binding upon their respective successors and
assigns. The duties and obligations of the Covanta Parties and the Non-Guarantor
Subsidiaries may not be delegated or transferred without the written consent of
the Requisite Lenders under the Credit Agreement and any such delegation or
transfer without such consent shall be null and void.

14. Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which,
when executed and delivered, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.

15. Remedies. In the event of a breach by any of the Covanta Parties or any of
the Non-Guarantor Subsidiaries in the performance of any of the terms of this
Agreement, the Administrative Agent, on behalf of the Secured Parties, may
demand specific performance of this Agreement and seek injunctive relief and may
exercise any other remedy available at law or

 

6



--------------------------------------------------------------------------------

in equity, it being recognized that the remedies of the Administrative Agent, on
behalf of the Secured Parties, at law may not fully compensate the
Administrative Agent, on behalf of the Secured Parties, for the damages they may
suffer in the event of a breach hereof.

16. Notices. All notices, statements, requests and demands and other
communications given to or made among the Covanta Parties, the Non-Guarantor
Subsidiaries, the Administrative Agent or the holders of Senior Indebtedness in
accordance with the provisions of this Agreement shall be given or made as
provided in Section 10.1 of the Credit Agreement.

17. Termination. Upon the Termination Date, this Agreement shall terminate and
be of no further force and effect.

[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

COVANTA ENERGY CORPORATION, A DELAWARE CORPORATION, AND EACH OF ITS SUBSIDIARIES
LISTED ON ANNEX A HERETO By:   /s/ Bradford J. Helgeson            Name:
Bradford J. Helgeson   Title: Authorized Officer

 

COVANTA HOLDING CORPORATION, A DELAWARE CORPORATION By:   /s/ Bradford J.
Helgeson           Name: Bradford J. Helgeson   Title: Vice President and
Treasurer

 

[Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:   /s/ Maria F. Maia            Name: Maria F. Maia   Title: Managing
Director

 

[Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

ANNEX A TO SIGNATURE PAGE

Guarantor Subsidiaries

 

1.   

Capital Compost & Waste Reduction Services, LLC, a New York limited liability
company

By its Sole Member Covanta Berkshire Operations, Inc.

2.   

Covanta 4Recovery I, LLC (f/k/a Covanta 4Recovery LLC), a Delaware limited
liability company

By its Sole Member Covanta ARC LLC

3.   

Covanta 4Recovery II, LLC (f/k/a TransRiver II, LLC), a Delaware limited
liability company

By its Sole Member Covanta 4Recovery I, LLC

4.   

Covanta 4Recovery, L.P. (f/k/a TransRiver Marketing Company, L.P.), a Delaware
limited partnership

By its General Partner and Managing Partner Covanta 4Recovery I, LLC

By its Limited Partners Covanta 4Recovery I, LLC and Covanta 4Recovery II, LLC

5.   

Covanta 4Recovery Portsmouth LLC (f/k/a TransRiver Portsmouth LLC), a Virginia
limited liability company

By its Sole Member Covanta 4Recovery, L.P. by its General Partner Covanta

4Recovery I, LLC and by its Limited Partners Covanta

4Recovery I, LLC and Covanta 4Recovery II, LLC

6.   

Covanta 4Recovery Transfer Systems LLC (f/k/a TransRiver Transfer Systems LLC),
a Delaware limited liability company

By its Sole Member Covanta 4Recovery, L.P. by its General Partner Covanta

4Recovery I, LLC and by its Limited Partners Covanta

4Recovery I, LLC and Covanta 4Recovery II, LLC

7.   

Covanta 4Recovery Waste LLC (f/k/a TransRiver Waste LLC), a Delaware limited
liability company

By its Sole Member Covanta 4Recovery, L.P. by its General Partner Covanta

4Recovery I, LLC and by its Limited Partners Covanta 4Recovery I, LLC and
Covanta

4Recovery II, LLC

8.   

Covanta Abington Transfer Solutions LLC, a Delaware limited liability company

By its Sole Member Covanta ES, Inc.

9.    Covanta Alexandria/Arlington, Inc., a Virginia corporation 10.   

Covanta ARC Company, a Delaware general partnership

By its General Partners Covanta Ref-Fuel Management LLC and Covanta Ref-Fuel
Management II, LLC

By its Managing Partner Covanta Ref-Fuel Management LLC

11.   

Covanta ARC Holdings, LLC, a Delaware limited liability company

By its Sole Member Covanta Energy Corporation

12.   

Covanta ARC LLC, a Delaware limited liability company

By its Sole Member Covanta Ref-Fuel Holdings LLC

13.   

Covanta B-3, LLC, a New York limited liability company

By its Sole Member and Manager Covanta Berkshire Operations, Inc.



--------------------------------------------------------------------------------

14.    Covanta Berkshire Holdings, Inc., a New York corporation 15.    Covanta
Berkshire Operations, Inc., a New York corporation 16.   

Covanta Capital District II LLC, a Delaware limited liability company

By its Sole Member Covanta Capital District LLC

17.   

Covanta Capital District LLC, a Delaware limited liability company

By its Sole Member Covanta ARC LLC

18.   

Covanta Capital District, L.P., a Delaware limited partnership

By its General Partner and Managing Partner Covanta Capital District LLC

By its Limited Partners Covanta Capital District LLC and Covanta Capital
District II LLC

19.   

Covanta Dade Metals Recovery LLC, a Florida limited liability company

By its Sole Member Covanta Pasco, Inc.

20.   

Covanta Development Company LLC, a Delaware limited liability company

By its Sole Member Covanta ARC Company

21.    Covanta Energy Americas, Inc., a Delaware corporation 22.    Covanta
Energy Asia, Inc., a Delaware corporation 23.    Covanta Energy Europe, Inc., a
Delaware corporation 24.    Covanta Energy Group, Inc., a Delaware corporation
25.   

Covanta Energy Marketing LLC, a Delaware limited liability company

By its Sole Member Covanta Energy Corporation

26.    Covanta Energy Resource Corp., a Delaware corporation 27.    Covanta
Energy Services, Inc., a Delaware corporation 28.    Covanta Engineering
Services, Inc., a New Jersey corporation 29.    Covanta ES, Inc., a Delaware
corporation 30.    Covanta Fairfax, Inc., a Virginia corporation 31.    Covanta
Harrisburg, Inc., a Delaware corporation 32.    Covanta Haverhill Properties,
Inc., a Massachusetts corporation 33.   

Covanta Hawaii Energy LLC, a Hawaii limited liability company

By its Sole Member Covanta Projects of Hawaii, Inc.

34.   

Covanta Hempstead Company, a New York general partnership

By its General Partners Covanta Hempstead LLC and Covanta Hempstead II, LLC By
its Managing Partner Covanta Hempstead LLC

35.   

Covanta Hempstead II, LLC, a Delaware limited liability company

By its Sole Member Covanta Hempstead LLC

36.   

Covanta Hempstead LLC, a Delaware limited liability company

By its Sole Member Covanta ARC LLC

37.   

Covanta Hennepin Energy Resource Co., Limited Partnership, a Delaware limited
partnership

By its General Partner Covanta Energy Resource Corp.

38.    Covanta Hillsborough, Inc., a Florida corporation 39.   

Covanta Honolulu Resource Recovery Venture, a Hawaii General Partnership

By its General Partners and Executive Committee Covanta Oahu Waste Energy
Recovery, Inc. and Covanta Projects of Hawaii Inc.

40.   

Covanta Hudson Valley Renewable Energy LLC, a Delaware limited liability company

By its Sole Member Covanta ES, Inc.



--------------------------------------------------------------------------------

41.    Covanta Huntsville, Inc., an Alabama corporation 42.    Covanta
Indianapolis, Inc., an Indiana corporation 43.    Covanta Kent, Inc., a Michigan
corporation 44.    Covanta Lancaster, Inc., a Pennsylvania corporation 45.   
Covanta Lee, Inc., a Florida corporation 46.    Covanta Long Beach Renewable
Energy Corp., a Delaware corporation 47.    Covanta Long Island, Inc., a
Delaware corporation 48.    Covanta MacArthur Renewable Energy, Inc., a New York
corporation 49.    Covanta Marion Land Corp., an Oregon corporation 50.   
Covanta Marion, Inc., an Oregon corporation 51.    Covanta Mid-Conn, Inc., a
Connecticut corporation 52.    Covanta Montgomery, Inc., Maryland corporation
53.    Covanta Oahu Waste Energy Recovery, Inc., a California corporation 54.   
Covanta Onondaga Operations, Inc., a Delaware corporation 55.   

Covanta Operations of Union LLC, a New Jersey limited liability company

By its Sole Members and Managers Covanta Projects, Inc. and Covanta Waste to
Energy, LLC

56.    Covanta OPW Associates, Inc., a Connecticut corporation 57.    Covanta
OPWH, Inc., a Delaware corporation 58.   

Covanta Palm Beach Renewable Energy LLC, a Delaware limited liability company

By its Sole Member Covanta Energy Corporation

59.    Covanta Pasco, Inc., a Florida corporation 60.    Covanta Pinellas, Inc.,
a Florida corporation 61.   

Covanta Pittsfield, LLC, a New York limited liability company

By its Sole Member and Manager Covanta Berkshire Operations, Inc.

62.    Covanta Plymouth Energy Corp., a Delaware corporation 63.    Covanta
Plymouth GP Corp., a Delaware corporation 64.    Covanta Plymouth Investments
Corp., a Delaware corporation 65.    Covanta Plymouth, Inc., a Delaware
corporation 66.    Covanta Power Development of Mauritius, Inc., a Delaware
corporation 67.    Covanta Power Development, Inc., a Delaware corporation 68.
   Covanta Power International Holdings, Inc., a Delaware corporation 69.   

Covanta Power LLC, a Delaware limited liability company

By its Sole Member Covanta Energy Corporation

70.    Covanta Projects of Hawaii, Inc., a Hawaii corporation 71.    Covanta
Projects of Wallingford, L.P., a Delaware limited partnership By its General
Partner Covanta OPW Associates, Inc. By its Limited Partner Covanta Wallingford
Associates, Inc. 72.    Covanta Projects, Inc., a Delaware corporation 73.   

Covanta Ref-Fuel Finance LLC (f/k/a Ref-Fuel Corp.), a Delaware limited
liability company

By its Sole Member Covanta ARC Holdings, LLC

74.   

Covanta Ref-Fuel Holdings LLC, a Delaware limited liability company

By its Sole Members MSW Energy Hudson LLC and MSW Energy Erie LLC



--------------------------------------------------------------------------------

75.   

Covanta Ref-Fuel II LLC, a Delaware limited liability company

By its Sole Member MSW Energy Holdings II LLC

76.   

Covanta Ref-Fuel LLC (f/k/a Ref-Fuel LLC), a Delaware limited liability company

By its Sole Member Covanta Ref-Fuel Finance, LLC

77.   

Covanta Ref-Fuel Management II, LLC, a Delaware limited liability company

By its Sole Member Covanta Ref-Fuel Management LLC

78.   

Covanta Ref-Fuel Management LLC, a Delaware limited liability company

By its Sole Member Covanta ARC LLC

79.   

Covanta Renewable Energy Detroit, LLC, a Delaware limited liability company

By its Sole Member Covanta RRS Holdings, Inc.

80.   

Covanta Renewable Fuels LLC, a Delaware limited liability company

By its Sole Member Covanta Energy Corporation

81.   

Covanta Research & Technology, LLC, a Delaware limited liability company

By its Sole Member Covanta Energy Corporation

82.    Covanta RRS Holdings, Inc., a Delaware corporation 83.   

Covanta SECONN LLC, a Delaware limited liability company

By its Sole Member Covanta ARC LLC

84.   

Covanta Southeastern Florida Renewable Energy LLC, a Delaware limited liability
company

By its Sole Member Covanta Pasco, Inc.

85.    Covanta Stanislaus, Inc., a California corporation 86.   

Covanta Sustainable Solutions, LLC (f/k/a Covanta Secure Services, LLC), a
Delaware limited liability company

By its Sole Member Covanta 4Recovery, L.P. by its General Partner Covanta
4Recovery I, LLC and by its Limited Partners Covanta 4Recovery I, LLC and
Covanta 4Recovery II, LLC

87.   

Covanta Systems, LLC, a Delaware limited liability company

By its Sole Member Covanta Waste to Energy, LLC

88.    Covanta Wallingford Associates, Inc., a Connecticut corporation 89.   

Covanta Warren Energy Resources Co., Limited Partnership, a Delaware limited
partnership

By its General Partner Covanta Warren Holdings I, Inc.

90.    Covanta Warren Holdings I, Inc., a Virginia corporation 91.    Covanta
Warren Holdings II, Inc., a California corporation 92.    Covanta Waste to
Energy of Italy, Inc., a Delaware corporation 93.   

Covanta Waste to Energy, LLC, a Delaware limited liability company

By its Sole Member Covanta Projects, Inc.

94.   

Covanta WBH, LLC, a Delaware limited liability company

By its Sole Member Covanta Lancaster, Inc.

95.   

Covanta York Renewable Energy LLC, a Delaware limited liability company

By its Sole Member and Manager Covanta ES, Inc.

96.    DSS Environmental, Inc., a New York corporation 97.   

ECOvanta, LLC, a Delaware limited liability company

By its Sole Member Covanta 4Recovery I, LLC

98.    LMI, Inc., a Massachusetts corporation 99.   

M O’Connor LLC, a Delaware limited liability company

By its Sole Member Covanta ES, Inc.



--------------------------------------------------------------------------------

100.    Mount Kisco Transfer Station, Inc., a New York corporation 101.   

MSW Energy Erie, LLC, a Delaware limited liability company

By its Sole Member and Manager MWS Energy Holdings LLC

102.    MSW Energy Finance Co. II, Inc., a Delaware corporation 103.    MSW
Energy Finance Co., Inc., a Delaware corporation 104.   

MSW Energy Holdings II LLC, a Delaware limited liability company

By its Sole Member and Manager Covanta ARC Holdings, Inc.

105.   

MSW Energy Holdings LLC, a Delaware limited liability company

By its Sole Member and Managing Member Covanta ARC Holdings, Inc.

106.   

MSW Energy Hudson LLC, a Delaware limited liability company

By its Sole Member MSW Energy Holdings LLC

107.   

MSW I Sub, LLC, a Delaware limited liability company

By its Sole Member Covanta ARC Holdings, LLC

108.    OPI Quezon, LLC, a Delaware limited liability company By its Sole Member
Covanta Power International Holdings, Inc. 109.    Peabody Monofill Associates,
Inc., a Massachusetts corporation 110.   

Recycling Industries Transfer Station, LLC, a New York limited liability company

By its Sole Member and Manager Covanta 4Recovery, L.P. by its General Partner
Covanta 4Recovery I, LLC and by its Limited Partners Covanta 4Recovery I, LLC
and Covanta 4Recovery II, LLC

111.   

TransRiver Philadelphia LLC, a Delaware limited liability company

By its Sole Member and Manager Covanta 4Recovery, L.P. by its General Partner
Covanta 4Recovery I, LLC and by its Limited Partners Covanta 4Recovery I, LLC
and Covanta 4Recovery II, LLC



--------------------------------------------------------------------------------

ANNEX B TO SIGNATURE PAGE

Non-Guarantor Subsidiaries

 

1.    8309 Tujunga Avenue Corp., a California corporation 2.    Burney Mountain
Power, a California corporation 3.    Central Valley Biomass Holdings, LLC, a
Delaware limited liability company 4.    Central Valley Fuels Management, Inc.,
a Delaware corporation 5.    Covanta Babylon, Inc., a New York corporation 6.   
Covanta Bessemer, Inc., a Delaware corporation 7.    Covanta Biofuels, Inc., a
Delaware corporation 8.    Covanta Bristol, Inc., a Connecticut corporation 9.
   Covanta Company of SEMASS, L.P., a Delaware limited partnership 10.   
Covanta Connecticut (S.E.), LLC, a Delaware limited liability company 11.   
Covanta Dade Investments, Inc., a Florida corporation 12.    Covanta Dade Power
Corp., a Florida corporation 13.    Covanta Dade Renewable Energy Ltd., a
Florida limited partnership 14.    Covanta Delano, Inc., a Delaware corporation
15.    Covanta Delaware Valley LLC, a Delaware limited liability company 16.   
Covanta Delaware Valley II, LLC, a Delaware limited liability company 17.   
Covanta Delaware Valley, L.P., a Delaware limited partnership 18.    Covanta
Essex Company (formerly known as American Ref-Fuel Company of Essex County), a
New Jersey corporation 19.    Covanta Essex LLC, a Delaware limited liability
company 20.    Covanta Essex II, LLC, a Delaware limited liability company 21.
   Covanta Frederick/Carroll, Inc., a Maryland corporation 22.    Covanta
Hampton Roads LLC, a Virginia limited liability company 23.    Covanta Harford,
Inc., a Maryland corporation 24.    Covanta Haverhill Associates, a
Massachusetts corporation 25.    Covanta Haverhill, Inc., a Massachusetts
corporation 26.    Covanta Huntington Limited Partnership, a Delaware
corporation 27.    Covanta Huntington Resource Recovery One Corp., a Delaware
corporation 28.    Covanta Huntington Resource Recovery Seven Corp., a Delaware
corporation 29.    Covanta Hydro Operations West, Inc., a Delaware corporation
30.    Covanta Lake II, Inc., a Florida corporation 31.    Covanta Maine, LLC,
an Illinois limited liability company 32.    Covanta Mendota Holdings, Inc., a
Delaware corporation 33.    Covanta Mendota, L.P., a California limited
partnership 34.    Covanta Niagara LLC, a Delaware limited liability company 35.
   Covanta Niagara II, LLC, a Delaware limited liability company 36.    Covanta
Niagara, L.P., a Delaware limited partnership 37.    Covanta Omega Lease, Inc.,
a Delaware corporation



--------------------------------------------------------------------------------

38.    Covanta Onondaga Five Corp., a Delaware corporation 39.    Covanta
Onondaga Four Corp., a Delaware corporation 40.    Covanta Onondaga Limited
Partnership, a Delaware corporation 41.    Covanta Onondaga Three Corp., a
Delaware corporation 42.    Covanta Onondaga Two Corp., a Delaware corporation
43.    Covanta Onondaga, Inc., a New York corporation 44.    Covanta Operations
of SEMASS LLC, a Delaware limited liability company 45.    Covanta Operations of
SEMASS II, LLC, a Delaware limited liability company 46.    Covanta Otay 3
Company, a California corporation 47.    Covanta Plymouth Renewable Energy
Limited Partnership, a Delaware limited partnership 48.    Covanta Power
Pacific, Inc., a California corporation 49.    Covanta Power Plant Operations, a
California corporation 50.    Covanta SBR Associates, a Massachusetts
corporation 51.    Covanta SEMASS LLC, a Delaware limited liability company 52.
   Covanta SEMASS II, LLC, a Delaware limited liability company 53.    Covanta
SEMASS, L.P., a Delaware limited partnership 54.    Covanta Southeastern
Connecticut Company, a Connecticut corporation 55.    Covanta Southeastern
Connecticut, L.P., a Delaware limited partnership 56.    Covanta Springfield,
LLC, a New York limited liability company 57.    Covanta Union, Inc., a New
Jersey corporation 58.    Covanta Waste to Energy Asia Investments, Mauritius
59.    Covanta Water Holdings, Inc., a Delaware corporation 60.    Covanta Water
Systems, Inc., a Delaware corporation 61.    Generating Resource Recovery
Partners L.P., a California limited partnership 62.    Haverhill Power, LLC, a
Massachusetts corporation 63.    Koma Kulshan Associates LP, a California
limited partnership 64.    Mt. Lassen Power, a California corporation 65.   
Pacific Energy Operating Group, L.P., a California limited partnership 66.   
Pacific Energy Resources Incorporated, a California corporation 67.    Pacific
Hydropower Company, a California corporation 68.    Pacific Oroville Power,
Inc., a California corporation 69.    Pacific Recovery Corporation, a California
corporation 70.    Pacific Ultrapower Chinese Station, a California general
partnership 71.    Pacific Wood Fuels Company, a California corporation 72.   
Penstock Power Company, a California corporation 73.    SEMASS Partnership, a
Massachusetts corporation 74.    South Fork Associates, L.P., a California
limited partnership 75.    Stockton Landfill Gas LLC, a Delaware limited
liability company 76.    Thermendota, Inc., a California corporation 77.   
Bal-Sam India Holdings, Ltd., Mauritius 78.    Covanta Bangladesh Operating
Ltd., Bangladesh



--------------------------------------------------------------------------------

79.    Covanta Brig y Cwm Limited, United Kingdom 80.    Covanta Burnaby
Renewable Energy, Inc., Canada 81.    Covanta Durham York Renewable Energy
Limited Partnership, Canada 82.    Covanta Energy (Ireland) Limited, Ireland 83.
   Covanta Energy (UK) Limited, United Kingdom 84.    Covanta Energy Asia
Holdings Ltd., Mauritius 85.    Covanta Energy Asia Pacific Holdings, Ltd.,
China 86.    Covanta Energy Asia Pacific Ltd., Hong Kong 87.    Covanta Energy
China (Delta) Ltd., Mauritius 88.    Covanta Energy China (Gamma) Ltd.,
Mauritius 89.    Covanta Energy India (Balaji) Limited, Mauritius 90.    Covanta
Energy India (CBM) Ltd., Mauritius 91.    Covanta Energy India (Samalpatti)
Ltd., Mauritius 92.    Covanta Energy India Private Ltd., India 93.   

Covanta Energy International Investments Limited (f/k/a Covanta Energy India

Investments, Ltd.), Mauritius

94.    Covanta Energy Limited, United Kingdom 95.    Covanta Energy Philippines
Holdings, Inc., Philippines 96.    Covanta Europe Engineering Limited, Ireland
97.    Covanta Europe Holdings S.a.r.l., Luxembourg 98.    Covanta Europe
Operations Limited, Ireland 99.    Covanta Five Ltd., Mauritius 100.    Covanta
Four Ltd., Mauritius 101.    Covanta Gold River Renewable Energy Limited
Partnership, Canada 102.    Covanta Holding Limited, United Kingdom 103.   
Covanta Ince Park LLP, United Kingdom 104.    Covanta Mauritius O&M Ltd., Cayman
Islands 105.    Covanta One Ltd., Mauritius 106.    Covanta RBWM Ltd., United
Kingdom 107.    Covanta Rookery South Ltd., United Kingdom 108.    Covanta Three
Ltd., Mauritius 109.    Covanta Two Ltd., Mauritius 110.    Covanta UK
Engineering Ltd., United Kingdom 111.    Covanta UK Operations Ltd., United
Kingdom 112.    Covanta Waste to Energy Asia Limited, Hong Kong 113.    Covanta
Waste to Energy Asia Ltd., Mauritius 114.    Dublin Waste to Energy (Holdings)
Limited, Ireland 115.    Dublin Waste to Energy Limited, Ireland 116.    Edison
(Bataan) Cogeneration Corporation, Philippines 117.    Enereurope Holdings III,
B.V., Netherlands 118.    GOA Holdings Ltd., Mauritius 119.    Hidro Operaciones
Don Pedro S.A., Costa Rica 120.    Ince Park, LLP, United Kingdom 121.    Ogden
Energy (Gulf) Limited, Mauritius



--------------------------------------------------------------------------------

122.    Ogden Energy India (Bakreshwar) Ltd., Mauritius 123.    Ogden Taiwan
Investments Ltd., Mauritius 124.    Olmec Insurance Ltd., Bermuda 125.   
Taixing Ogden-Yanjiang Cogeneration Co. Ltd., China 126.    TransRiver Canada
Incorporated, Canada



--------------------------------------------------------------------------------

EXHIBIT A

Intercompany Indebtedness

Master Intercompany Promissory Note dated March 28, 2012 made by each of the
Covanta Parties.